Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 March 2021 has been  considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 & 18, “wherein at least one electrically insulating spacer is disposed between adjacent first side portions, and between adjacent second side portions” is vague and indefinite.  It is unclear how an electrically insulating spacer is disposed between adjacent first side portions and between adjacent second side portions.  For example, in Fig.4, the spacer 404A is only between adjacent side portions of coils 316A and 316B. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nakamura et al. (US 6,806,612).
Regarding claim 12, Nakamura teaches an armature for an electrical machine, comprising: 
an armature winding comprising a plurality of coils (armature coils; abstract; c.2:60-65), wherein each coil of the plurality of coils is spaced apart from adjacent coils (coil block 11 includes outer layer axial sections 2a to 2d and inner layer axial sections 6a to 6c; c.3:12-15; Figs.1&8); 
a first electrically insulating winding enclosure (inner sleeve) 23 (implicitly electrically isolating since it forms part of an “insulator assembly”, c.49-52, and prevents short-circuiting of coils; Figs.10&12-13); and 
a second electrically insulating winding enclosure (outer insulator) 21 disposed at a radial distance from the first electrically insulating winding enclosure 23, wherein the armature winding is disposed between the first electrically insulating winding enclosure 21 and the second electrically insulating winding enclosure 23 (c.5:49-52; Figs.10&12-13).


    PNG
    media_image1.png
    517
    612
    media_image1.png
    Greyscale

Regarding claim 13, a plurality of electrically insulating spacers (ribs) 24, 26 are disposed between adjacent coils (c.5:61-c.6:8); Fig.10).
Regarding claim 14, one or more of the plurality of electrically insulating spacers comprise at least one cooling channel (gaps) 33-36 configured to facilitate a flow of a cooling fluid therethrough to aid cooling of the armature winding (c.6:33-36; Figs.12-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied to claim 14 above, further in view of Kullmann et al. (US 4,037,124).
Nakamura does not further teach “one or more cooling manifolds fluidly coupled to the at least one cooling channel to supply the cooling fluid thereto.”
But, Kullmann teaches a cooling arrangement for the rotor of superconducting electric machine with rotor coolant channels (canals) 17 between conductor layers that are connected to common manifolds 30, 31 and 44, 45 that feed and discharge coolant to provide low temperature cooling (abstract; c.4:48-58; Figs.1&3).
Thus, it would have been obvious before the effective filing date to provide Nakamura’s armature with one or more cooling manifolds fluidly coupled to the at least one cooling channel since Kullmann teaches these would have been desirable to feed and discharge coolant to provide low temperature cooling.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied to claim 14 above, further in view of Finnerty et al. (US 5,408,152).
Nakamura does not teach the at least one cooling channel (gaps) 28, 29 comprises at least one surface feature to facilitate cooling of the armature winding.
But, Finnerty teaches means of improving heat transfer in stator coil cooling tubes 14 by providing a surface feature to the tubes. Specifically, the surface of the walls of the tubes are deformed by e.g., scratching, pitting or crimping, thereby reducing the coil temperature on the order of several degrees (c.3:21-46).
Thus, it would have been obvious before the effective filing date to provide Nakamura’s 
cooling channel with at least one surface feature since Finnerty teaches this would have  facilitate cooling by reducing the coil temperature.  
Claims 1, 3-5 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Wu et al. (US 9,787,160).
Regarding claim 1, Nakamura teaches an armature disposed concentric to the stationary generator field (inherent to generator, c.1:5-10; claim 1), wherein the armature comprises: 
an armature winding comprising a plurality of coils (c.2:60-65), wherein each coil of the plurality of coils is spaced apart from adjacent coils and comprises a first side portion and a second side portion (coil block 11 includes outer layer axial sections 2a to 2d and inner layer axial sections 6a to 6c; c.3:12-15); 
a first electrically insulating winding enclosure (inner sleeve) 23 (implicitly electrically isolating since it forms part of an “insulator assembly”, c.49-52, and prevents short-circuiting of coils; Figs.10&12-13); 
a second electrically insulating winding enclosure (outer insulator) 21 disposed at a radial distance from the first electrically insulating winding enclosure 23, wherein the armature winding is disposed between the first electrically insulating winding enclosure 23 and the second electrically insulating winding enclosure 21 (Figs.10&12-13); 
an electrically insulating coil side separator (inner insulator) 22 disposed between the first side portion and the second side portion of the plurality of coils of the armature winding (Figs.10&12-13); and 
a plurality of electrically insulating spacers (axial ribs) 24, 26, wherein at least one electrically insulating spacer 24, 26 is “disposed between adjacent first side portions, and between adjacent second side portions” [sic] (Figs.10&12-13), and wherein one or more of the plurality of electrically insulating spacers 24, 26 comprise at least one cooling channel (gaps) 33-36 configured to facilitate a flow of a cooling fluid therethrough to aid cooling of the armature winding (Figs.10&12-13).
Nakamura does not further teach the armature is used in “a wind turbine, comprising: 
a rotor comprising a plurality of blades; 
a shaft coupled to the rotor; and 
a superconducting generator coupled to the rotor via the shaft and configured to be operated via the rotor, wherein the superconducting generator comprises: 
a stationary generator field; a superconducting field winding disposed on the stationary generator field.” 
But, Wu teaches a wind turbine (c.1:16-17; Fig.1a) comprising: 
a rotor 112 comprising a plurality of blades (inherent to wind turbine; c.1:26); 
a shaft (hollow cylinder radially adjacent to and encircling bearings) coupled to the rotor 112 (Fig.1a); and 
a superconducting generator coupled to the rotor via the shaft and configured to be operated via the rotor (Figs.1a-1b), wherein the superconducting generator comprises: 
a stationary generator field (stator) 104; a superconducting field winding 106 disposed on the stationary generator field 104 (each field module 102 comprises one field coil 106 consisting of high temperature superconducting (HTS) material and being housed inside a cryostat 108; c.3:65-c.4:6). Wu’s superconducting wind turbine operates through interaction between the magnetic field created by plural discrete stator field modules arranged adjacent to each other about the rotational axis and the armature (c.2:29-35).
It would have been obvious before the effective filing date to use Nakamura’s armature in a wind turbine as claimed since Wu teaches a superconducting wind turbine operates through interaction between the magnetic field created by plural discrete stator field modules arranged adjacent to each other about the rotational axis and the armature.
Regarding claim 3, Nakamura teaches the electrically insulating coil side separator (inner insulator) 22 comprises a non-ferromagnetic material (inherent to insulator; c.5:49-52).
Regarding claim 4, Nakamura teaches at least one cooling channel 33, 34 (or 35, 36) positioned at one or more side walls of the one or more spacers 24, 26 (Figs.12-13).
Regarding claim 5, Nakamura teaches the plurality of coils is secured with the first electrically insulating winding enclosure (inner sleeve) 23, the second electrically insulating winding enclosure (outer insulator) 21, and the electrically insulating coil side separator (inner insulator) 22 via a bonding agent (i.e., conductors of windings are impregnated with thermosetting resin; c.4:65-c.3:2).
Regarding claim 17, Nakamura teaches a generator, comprising: 
a stationary generator field (inherent to generator, c.1:5-10; claim 1); 
a field winding disposed on the stationary generator field (inherent to generator); and 
an armature disposed concentric to the stationary generator field, wherein the armature comprises: 
an armature winding comprising a plurality of coils (c.2:60-65), wherein each coil of the plurality of coils is spaced apart from adjacent coils and comprises a first side portion and a second side portion (coil block 11 includes outer layer axial sections 2a to 2d and inner layer axial sections 6a to 6c; c.3:12-15);  
a first electrically insulating winding enclosure (inner sleeve) 23 (implicitly electrically isolating since it forms part of an “insulator assembly”, c.49-52, and prevents short-circuiting of coils; Figs.10&12-13); 
a second electrically insulating winding enclosure (outer insulator) 21 disposed at a radial distance from the first electrically insulating winding enclosure 23, wherein the armature winding is disposed between the first electrically insulating winding enclosure 23 and the second electrically insulating winding enclosure 21 (Figs.10&12-13); 
an electrically insulating coil side separator (inner insulator) 22 disposed between the first side portion and the second side portion of the plurality of coils of the armature winding (Figs.10&12-13). 
Nakamura does not specifically teach the generator is a superconducting generator with superconducting field winding. 
But Wu teaches a wind turbine (c.1:16-17; Fig.1a) comprising a superconducting generator (c.2:49-53; claim 2) comprising a stationary generator field (stator) 104 and a superconducting field winding 106 disposed on the stationary generator field 104 (each field module 102 comprises one field coil 106 consisting of high temperature superconducting (HTS) material and being housed inside a cryostat 108; c.3:65-c.4:6). Wu’s superconducting wind turbine operates through interaction between the magnetic field created by plural discrete superconducting stator field modules arranged adjacent to each other about the rotational axis and the armature (c.2:29-35).
It would have been obvious before the effective filing date to use Nakamura’s armature in a superconducting generator with a superconducting field winding since Wu teaches a superconducting wind turbine operates through interaction between the magnetic field created by plural discrete superconducting stator field modules arranged adjacent to each other about the rotational axis and the armature.
Regarding claim 18, Nakamura teaches the armature further comprises a plurality of electrically insulating spacers (ribs) 24, 26, “wherein at least one electrically insulating spacer of the plurality of electrically insulating spacers is disposed between adjacent first side portions, and between adjacent second side portions” [sic] (Figs.10&12-13).
Regarding claim 19, Nakamura teaches one or more of the plurality of electrically insulating spacers (ribs) 24, 26 comprise at least one cooling channel (gaps) 33, 34 (or 35, 36) configured to facilitate a flow of a cooling fluid therethrough to aid cooling of the armature winding (c.6:33-36; c.6:53-64; Figs.10&12-13).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura & Wu as applied to claim 1 above, further in view of Smith (US 3,743,867).
Nakamura & Wu do not further teach the first electrically insulating winding enclosure (inner sleeve) 23 and the second electrically insulating winding enclosure (outer insulator) 21 comprise “a fiber-reinforced composite.”
But, Smith teaches an armature of a high-voltage electric generator or motor including an armature winding housed in an outer tube 3 comprising a filament-wound glass-epoxy torque tube 25 under which there is a circumferentially wound glass filament-epoxy shell 26, which absorb the radial and torque forces exerted on the armature winding when it is providing current (c.3:9-16; Fig.2).
Thus, it would have been obvious before the effective filing date to provide the first and second electrically insulating winding enclosures of Nakamura & Wu from a fiber-reinforced composite since Smith teaches this material would have been desirable to absorb the radial and torque forces exerted on the armature winding.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura & Wu as applied to claim 1 above, further in view of Kullmann et al. (US 4,037,124).
Nakamura & Wu do not further teach “one or more cooling manifolds fluidly coupled to the at least one cooling channel to supply the cooling fluid thereto.”
But, Kullmann teaches a cooling arrangement for the rotor of superconducting electric machine with rotor coolant channels (canals) 17 between conductor layers that are connected to common manifolds 30, 31 and 44, 45 that feed and discharge coolant to provide low temperature cooling (abstract; c.4:48-58; Figs.1&3).
Thus, it would have been obvious before the effective filing date to provide the armature of Nakamura & Wu with one or more cooling manifolds fluidly coupled to the at least one cooling channel since Kullmann teaches these would have been desirable to feed and discharge coolant to provide low temperature cooling.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura & Wu as applied to claim 1 above, further in view of Finnerty et al. (US 5,408,152).
Nakamura & Wu do not teach the at least one cooling channel (gaps) 28, 29 comprises at least one surface feature to facilitate cooling of the armature winding.
But, Finnerty teaches means of improving heat transfer in stator coil cooling tubes 14 by providing a surface feature to the tubes. Specifically, the surface of the walls of the tubes are deformed by e.g., scratching, pitting or crimping, thereby reducing the coil temperature on the order of several degrees (c.3:21-46).
Thus, it would have been obvious before the effective filing date to provide the cooling channel of Nakamura & Wu with at least one surface feature since Finnerty teaches this would have facilitate cooling by reducing the coil temperature.  
Regarding claim 8, Finnerty’s scratching, pitting or crimping of tubes 14 provides a surface feature comprising dimples, bumps or ridges, or combinations thereof. 
 Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura & Wu as applied to claim 1 above, further in view of Smaoui et al. (US 10,298,097).
Nakamura & Wu do not further teach the superconducting generator further comprise a vessel enclosing, at least partially, the armature winding; and a charge system fluidly coupled to the vessel and configured to supply a pressurized fluid to the armature winding.
But, Smaoui teaches an thermal control system for an electrical machine 100 with superconducting coils, including an armature (rotor coils) 110 enclosed in a vessel (separator) 232 (Fig.1) and a charge system (openings 25, 26) fluidly coupled to the vessel and configured to supply a pressurized fluid to the armature winding (i.e., an external cooling system is capable of delivering a fluid at a cryogenic temperature lower than the critical temperature Tc to one or more openings running through the wall of the insulating enclosure; c.4:51-64; Fig.1).  Thus, Smaoui enables the coil windings to be maintained at temperatures low enough to enable these coils to function as superconductors (c.1:16-20).
 It would have been obvious before the effective filing date to provide the superconducting generator of Nakamura & Wu with a vessel enclosing, at least partially, the armature winding; and a charge system fluidly coupled to the vessel and configured to supply a pressurized fluid to the armature winding since Smaoui teaches this would have enabled the coil windings to be maintained at temperatures low enough to enable these coils to function as superconductors
Regarding claim 10, Smaoui teaches a pressure sensor (not shown) coupled to the vessel to sense a pressure of the pressurized fluid inside the vessel (inclusive of the thermal control system’s “measurement sensors…not shown, necessary or useful to the operation and monitoring of said thermal control system and of the temperature of the functional part 10 of the electromechanical machine”; c.8:44-50).
Regarding claim 11, Smaoui teaches a pressure release valve 262 to limit a pressure of the pressurized fluid inside the vessel 232 to a threshold fluid pressure value (i.e., fluid is evaculate through an opening 26 of the insulating wall 23 connecting to said smaller volume; c.8:51-58; Fig.1)
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Ries (US 7,741,738).
Regarding claim 20, Nakamura’s apparatus implicitly comprises a method of forming an armature, the method comprising: 
disposing a first electrically insulating enclosure (inner sleeve) 23 (implicitly electrically isolating since it forms part of an “insulator assembly”, c.49-52, and prevents short-circuiting of coils; Figs.10&12-13);
disposing an armature winding (armature coils; abstract; c.2:60-65) on the first electrically insulating winding enclosure 23, wherein the armature winding comprises a plurality of coils comprising first side portions and second side portions (not numbered; Figs.10&12-13); 
disposing an electrically insulating coil side separator (ribs) 24, 26 between the first side portions and the second side portions of the plurality of coils (Figs.10&12-13); and 
disposing a second electrically insulating enclosure (outer insulator) 21 on the second side portions of the plurality of coils (Figs.10&12-13).
Nakamura differs only in that the first electrically insulating enclosure (inner sleeve) 23 is not disposed on a “base”. 
But, Reis teaches a superconducting rotor (armature) comprising superconducting windings 5 disposed on a base (iron rotor core) 4 which provides mechanical stability for the windings (c.1:37-40) and increases the field (c.2:62-63).
Thus, it would have been obvious before the effective filing date to modify Nakamura’s method and dispose the first electrically insulating enclosure on a base since Reis teaches this would have provided mechanical stability and increased the field.
Regarding claim 21, a plurality of first electrically insulating spacers (ribs) 24, 26 are disposed such that at least one first electrically insulating spacer of the plurality of first electrically insulating spacers is disposed between adjacent first side portions of the plurality of coils (Figs.10&12-13).
Regarding claim 22, a plurality of second electrically insulating spacers (ribs) 24, 26 are disposed such that at least one second electrically insulating spacer of the plurality of second electrically insulating spacers is disposed between adjacent second side portions of the plurality of coils (Figs.10&12-13).
Regarding claim 23, Reis teaches a shield (metal of high electrical conductivity forming the outside of cryostat 10; c.4:43-50; Fig.2), which in the combination would be on the second electrically insulating enclosure (outer insulator) 21 of Nakamura.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832